       Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                         Entered 03/25/21 16:59:28                   Page 1 of 25


  Fill in this information to identify your case and this filing:
  Debtor 1               Carroll                     James               LeBouef, III
                         First Name                  Middle Name         Last Name

  Debtor 2            Challis                        Lee                 LeBouef
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number            20-43914-mxm-13                                                                                    Check if this is an
  (if known)
                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                         Do not deduct secured claims or exemptions. Put the
2130 Shoreline Drive                                       Check all that apply.                         amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                        Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building             Current value of the       Current value of the
                                                               Condominium or cooperative                entire property?           portion you own?
Flower Mound                     TX       75022                Manufactured or mobile home                         $260,711.00                $260,711.00
City                             State    ZIP Code             Land
                                                               Investment property                       Describe the nature of your ownership
                                                               Timeshare                                 interest (such as fee simple, tenancy by the
Denton                                                                                                   entireties, or a life estate), if known.
                                                               Other
County
                                                                                                         Fee Simple
                                                           Who has an interest in the property?
2130 Shoreline Drive , Flower Mound,
                                                           Check one.
TX 75022
                                                               Debtor 1 only                                Check if this is community property
Single Family Residence
                                                               Debtor 2 only                                (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:  583023




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 1
       Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                  Entered 03/25/21 16:59:28                   Page 2 of 25


Debtor 1        Carroll James LeBouef, III
Debtor 2        Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

1.2.                                                 What is the property?                        Do not deduct secured claims or exemptions. Put the
2129 Shoreline Drive                                 Check all that apply.                        amount of any secured claims on Schedule D:
Street address, if available, or other description      Single-family home                        Creditors Who Have Claims Secured by Property.
                                                        Duplex or multi-unit building             Current value of the       Current value of the
                                                        Condominium or cooperative                entire property?           portion you own?
Flower Mound                     TX       75022         Manufactured or mobile home                         $200,000.00              $200,000.00
City                             State    ZIP Code      Land
                                                        Investment property                       Describe the nature of your ownership
                                                        Timeshare                                 interest (such as fee simple, tenancy by the
Denton                                                                                            entireties, or a life estate), if known.
                                                        Other
County
                                                     Who has an interest in the property?
                                                                                                  Rental Property
2129 Shoreline Drive, Flower Mound,                  Check one.
TX 75022
                                                        Debtor 1 only                                Check if this is community property
Single Family Residence
                                                        Debtor 2 only                                (see instructions)
                                                        Debtor 1 and Debtor 2 only
                                                        At least one of the debtors and another

                                                     Other information you wish to add about this item, such as local
                                                     property identification number:  465840

1.3.                                                 What is the property?                        Do not deduct secured claims or exemptions. Put the
2171 Shoreline Drive                                 Check all that apply.                        amount of any secured claims on Schedule D:
Street address, if available, or other description      Single-family home                        Creditors Who Have Claims Secured by Property.
                                                        Duplex or multi-unit building             Current value of the       Current value of the
                                                        Condominium or cooperative                entire property?           portion you own?
Flower Mound                     TX       75022         Manufactured or mobile home                         $165,000.00              $165,000.00
City                             State    ZIP Code      Land
                                                        Investment property                       Describe the nature of your ownership
                                                        Timeshare                                 interest (such as fee simple, tenancy by the
Denton                                                                                            entireties, or a life estate), if known.
                                                        Other
County
                                                                                                  Rental Property
                                                     Who has an interest in the property?
2171 Shoreline Drive, Flower Mound,
                                                     Check one.
TX 75022
                                                        Debtor 1 only                                Check if this is community property
Single Family Residence
                                                        Debtor 2 only                                (see instructions)
                                                        Debtor 1 and Debtor 2 only
                                                        At least one of the debtors and another

                                                     Other information you wish to add about this item, such as local
                                                     property identification number:  465841




Official Form 106A/B                                            Schedule A/B: Property                                                       page 2
       Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                            Entered 03/25/21 16:59:28                        Page 3 of 25


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                                   Case number (if known)         20-43914-mxm-13

1.4.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
Shoreline Drive                                          Check all that apply.                               amount of any secured claims on Schedule D:
Street address, if available, or other description            Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the            Current value of the
                                                              Condominium or cooperative                     entire property?                portion you own?
Flower Mound                     TX       75022               Manufactured or mobile home                                $133,588.00                 $133,588.00
City                             State    ZIP Code            Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
Denton                                                                                                       entireties, or a life estate), if known.
                                                              Other
County
                                                         Who has an interest in the property?
                                                                                                             Undeveloped Land
Shoreline Drive, Flower Mound, TX     Check one.
75022
                                         Debtor 1 only                                                            Check if this is community property
Residential Lot 20R Twin Cove Estates
                                         Debtor 2 only                                                            (see instructions)
Blk A - connected to homestead -
CONTIGUOUS LAND TO HOMESTEAD             Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:  465841

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................           $759,299.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        Land Rover                  Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                       Range Rover Sport
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                        2014
                                                              Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 95,000                                   At least one of the debtors and another            $25,000.00                           $25,000.00
Other information:
2014 Land Rover Range Rover Sport                             Check if this is community property
(approx. 95,000 miles)                                        (see instructions)

3.2.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        Ford                        Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                       Excursion
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                        2003                                                                     entire property?                       portion you own?
                                                              Debtor 1 and Debtor 2 only
Approximate mileage: 240,000                                  At least one of the debtors and another            $15,000.00                           $15,000.00
Other information:
2003 Ford Excursion (approx. 240,000                          Check if this is community property
miles)                                                        (see instructions)




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 3
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                         Entered 03/25/21 16:59:28                 Page 4 of 25


Debtor 1     Carroll James LeBouef, III
Debtor 2     Challis Lee LeBouef                                                 Case number (if known)   20-43914-mxm-13

3.3.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Ford               Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Mustang GT
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1993
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $1,000.00                 $1,000.00
Other information:
1993 Ford Mustang GT (only a shell)          Check if this is community property
                                             (see instructions)
3.4.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Ford               Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Bronco
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1993
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $5,000.00                 $5,000.00
Other information:
1993 Ford Bronco                             Check if this is community property
                                             (see instructions)
3.5.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Ford               Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Bronco
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1969
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $3,000.00                 $3,000.00
Other information:
1969 Ford Bronco                             Check if this is community property
                                             (see instructions)
3.6.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  FJ                 Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Crusier
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1969
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $3,000.00                 $3,000.00
Other information:
1969 FJ Crusier                              Check if this is community property
                                             (see instructions)
3.7.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Willy's            Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1953                                                          entire property?          portion you own?
                                             Debtor 1 and Debtor 2 only
Approximate mileage:                         At least one of the debtors and another             $2,000.00                 $2,000.00
Other information:
1953 Willy's                                 Check if this is community property
                                             (see instructions)
3.8.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Volkswagen         Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Bug
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1957                                                          entire property?          portion you own?
                                             Debtor 1 and Debtor 2 only
Approximate mileage:                         At least one of the debtors and another                $500.00                  $500.00
Other information:
1957 Volkswagen Bug                          Check if this is community property
                                             (see instructions)



Official Form 106A/B                                 Schedule A/B: Property                                                     page 4
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                              Entered 03/25/21 16:59:28                 Page 5 of 25


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                  Case number (if known)    20-43914-mxm-13

3.9.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Pontiac               Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   GTO
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2005
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another             $4,950.00                 $4,950.00
Other information:
2005 Pontiac GTO                                   Check if this is community property
                                                   (see instructions)
3.10.                                          Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Pontiac               Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   TransAm
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    1978
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another             $5,400.00                 $5,400.00
Other information:
1978 Pontiac TransAm                               Check if this is community property
                                                   (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Car Hauler            Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                                 At least one of the debtors and another             $2,500.00                 $2,500.00
Car Hauler
                                                   Check if this is community property
                                                   (see instructions)
4.2.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    24' Utility           Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Trailer
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                                 At least one of the debtors and another             $2,500.00                 $2,500.00
24' Utility Trailer
                                                   Check if this is community property
                                                   (see instructions)
4.3.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Donzi                 Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Boat
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2002                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Other information:                                 At least one of the debtors and another            $18,900.00               $18,900.00
2002 Donzi Boat
                                                   Check if this is community property
                                                   (see instructions)




Official Form 106A/B                                       Schedule A/B: Property                                                     page 5
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                         Entered 03/25/21 16:59:28                 Page 6 of 25


Debtor 1     Carroll James LeBouef, III
Debtor 2     Challis Lee LeBouef                                                 Case number (if known)   20-43914-mxm-13

4.4.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Procraft           Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Boat
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another                $100.00                  $100.00
Procraft Boat (blown engine)
                                             Check if this is community property
                                             (see instructions)
4.5.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  GoDevil            Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Boat
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another                $200.00                  $200.00
GoDevil Boat
                                             Check if this is community property
                                             (see instructions)
4.6.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Can-Am             Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another             $5,000.00                 $5,000.00
Can-Am
                                             Check if this is community property
                                             (see instructions)
4.7.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Can-Am             Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another             $5,000.00                 $5,000.00
Can-Am
                                             Check if this is community property
                                             (see instructions)
4.8.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  250cc 4-Wheeler    Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another             $1,000.00                 $1,000.00
250cc 4-Wheeler
                                             Check if this is community property
                                             (see instructions)
4.9.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  90cc 4-Wheeler     Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another                $500.00                  $500.00
90cc 4-Wheeler
                                             Check if this is community property
                                             (see instructions)



Official Form 106A/B                                 Schedule A/B: Property                                                     page 6
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                            Entered 03/25/21 16:59:28                        Page 7 of 25


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                                   Case number (if known)         20-43914-mxm-13

4.10.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      250cc CRFR                  Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another                $500.00                              $500.00
250cc CRFR
                                                            Check if this is community property
                                                            (see instructions)
4.11.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      125cc YZF                   Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another                $500.00                              $500.00
125cc YZF
                                                            Check if this is community property
                                                            (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................           $101,550.00


 Part 3:         Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $4,160.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,660.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,085.00


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               Exercise Equipment                                                                                                       $800.00

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............



Official Form 106A/B                                                 Schedule A/B: Property                                                                page 7
      Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                                                          Entered 03/25/21 16:59:28                                            Page 8 of 25


Debtor 1          Carroll James LeBouef, III
Debtor 2          Challis Lee LeBouef                                                                                                   Case number (if known)                    20-43914-mxm-13

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                         $700.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                      $6,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                        $14,905.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Business Checking account- Chase #9527                                                                                                                $7.52
             17.2.        Checking account:                      Personal Checking account-Chase #7038                                                                                                                 $0.00

             17.3.        Checking account:                      Business Checking account- Chase #8791                                                                                                                $0.00
             17.4.        Savings account:                       Business Savings account- Chase #8051                                                                                                                 $0.00




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                    page 8
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                                Entered 03/25/21 16:59:28                 Page 9 of 25


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                                Case number (if known)    20-43914-mxm-13

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:

                                               Maverick Wealth Management                                            100%                            $0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
                          Security deposit on rental unit: Security deposit on rental unit-ENIGMA PROPERTIES                                         $0.00
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
                                               New York LIfe 529 State Tuition Program #8201                                                      $1,015.49
                                               New York LIfe 529 State Tuition Program #8202                                                      $1,375.07
                                               American Funds 529 Tuition Plan                                                                     $409.27
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them



Official Form 106A/B                                                       Schedule A/B: Property                                                     page 9
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                      Entered 03/25/21 16:59:28                      Page 10 of 25


Debtor 1        Carroll James LeBouef, III
Debtor 2        Challis Lee LeBouef                                                           Case number (if known)    20-43914-mxm-13

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                    Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                              Federal:
           about them, including whether
           you already filed the returns                                                                               State:
           and the tax years.....................................
                                                                                                                       Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                           Beneficiary:                      Surrender or refund value:

                                                  New York Life Insurance                                                                     $716.77
                                                  New York Life Insurance (full value
                                                  $347,685.00)                                                                              $1,230.08
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............




Official Form 106A/B                                                 Schedule A/B: Property                                                      page 10
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                                        Entered 03/25/21 16:59:28                                  Page 11 of 25


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                                                 Case number (if known)             20-43914-mxm-13

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $4,754.20


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................
                              Misc Tools                                                                                                                                   $5,000.00


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 11
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                                        Entered 03/25/21 16:59:28                                  Page 12 of 25


Debtor 1          Carroll James LeBouef, III
Debtor 2          Challis Lee LeBouef                                                                                Case number (if known)             20-43914-mxm-13

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................     $5,000.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 12
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                                                Entered 03/25/21 16:59:28                                      Page 13 of 25


Debtor 1           Carroll James LeBouef, III
Debtor 2           Challis Lee LeBouef                                                                                        Case number (if known)                20-43914-mxm-13


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $759,299.00

56. Part 2: Total vehicles, line 5                                                                                $101,550.00

57. Part 3: Total personal and household items, line 15                                                             $14,905.00

58. Part 4: Total financial assets, line 36                                                                           $4,754.20

59. Part 5: Total business-related property, line 45                                                                  $5,000.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $126,209.20               property total                 +          $126,209.20


63. Total of all property on Schedule A/B.                                                                                                                                                  $885,508.20
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                  page 13
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                  Entered 03/25/21 16:59:28               Page 14 of 25


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                         Case number (if known)   20-43914-mxm-13


6.   Household goods and furnishings (details):

     Couch                                                                                                        $300.00

     Chair                                                                                                        $100.00

     Loveseat                                                                                                     $150.00

     2 Lamps                                                                                                          $10.00

     Dining Table                                                                                                 $100.00

     Armoire                                                                                                      $200.00

     Dishes                                                                                                           $25.00

     Pots/Pans                                                                                                        $40.00

     Small APpliances                                                                                                 $35.00

     3 Refrigerators                                                                                              $350.00

     Washing Machine/Dryer                                                                                        $500.00

     Dishwasher                                                                                                   $100.00

     Stove/Oven                                                                                                   $150.00

     Microwave                                                                                                    $150.00

     3 Beds                                                                                                       $500.00

     3 Dressers                                                                                                   $300.00

     4 Night Tables                                                                                               $150.00

     Mirror                                                                                                           $50.00

     Lawn Furniture                                                                                               $150.00

     Misc. Lawn Equipment                                                                                         $300.00

     Misc. Power Tools                                                                                            $500.00

7.   Electronics (details):

     3 Televisoins                                                                                                $500.00

     Ent Center                                                                                                   $150.00

     3 DVD Players                                                                                                    $50.00

     Camera                                                                                                       $300.00

     Telephone                                                                                                        $10.00

     3 Computers                                                                                                  $600.00

     Printer                                                                                                          $50.00

8.   Collectibles of value (details):

     Books                                                                                                            $30.00

     Video Games                                                                                                  $250.00

     CDs                                                                                                              $20.00


Official Form 106A/B                              Schedule A/B: Property                                               page 14
   Case 20-43914-mxm13 Doc 59 Filed 03/25/21            Entered 03/25/21 16:59:28               Page 15 of 25


Debtor 1    Carroll James LeBouef, III
Debtor 2    Challis Lee LeBouef                                    Case number (if known)   20-43914-mxm-13

    Statues                                                                                               $200.00

    DVDs                                                                                                      $35.00

    Antiques                                                                                              $500.00

    Family Pictures                                                                                           $50.00

11. Clothes (details):

    Clothes                                                                                               $400.00

    Shoes                                                                                                 $300.00

12. Jewelry (details):

    ROLEX 69173, #R474151; 2T LADIES DATEJUST 18KYG FLUTED BEZEL WHITE ROMAN NUMERAL                     $1,250.00
    DIAL WITH BOX AND GEM WORLD
    PRE OWNED ROLEX
    VACHERON CONSTANTIN; 18KYG VERSACE EARRINGS AND RING WITH DIAMONDS APX 18 DWT                         $750.00

    SOLITAIRE RING DBHB JEWELRY; 14KYG W/ APPROX. 1.80CT OLD EURO CUT DIAMOND J-K/VS                     $3,750.00
    (SEVERAL SMALL KNICKS IN GIRDLE)
    EARRINGS DBHB JEWELRY; 2 PAIR DIAMOND STUDS - APPROX. .90CTW RBC IN 14KYG &                           $250.00
    APPROX. .40CTW PRIN IN 14KWG
    Costume Jewlery                                                                                       $500.00




Official Form 106A/B                      Schedule A/B: Property                                               page 15
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                  Entered 03/25/21 16:59:28                    Page 16 of 25


 Fill in this information to identify your case:
 Debtor 1            Carroll              James                  LeBouef, III
                     First Name           Middle Name            Last Name
 Debtor 2            Challis              Lee                    LeBouef
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         20-43914-mxm-13                                                                                 amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $260,711.00                 $146,499.89         Const. art. 16 §§ 50, 51, Texas
2130 Shoreline Drive , Flower Mound, TX                                           100% of fair market     Prop. Code §§ 41.001-.002
75022                                                                             value, up to any
Single Family Residence                                                           applicable statutory
Parcel: 583023                                                                    limit
Line from Schedule A/B: 1.1

Brief description:                                        $133,588.00                 $133,274.00         Const. art. 16 §§ 50, 51, Texas
Shoreline Drive, Flower Mound, TX 75022                                           100% of fair market     Prop. Code §§ 41.001-.002
Residential Lot 20R Twin Cove Estates Blk                                         value, up to any
A - connected to homestead -                                                      applicable statutory
CONTIGUOUS LAND TO HOMESTEAD                                                      limit
Parcel: 465841
Line from Schedule A/B: 1.4


3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                             Entered 03/25/21 16:59:28                 Page 17 of 25


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $25,000.00               $11,722.65          Tex. Prop. Code §§ 42.001(a),
2014 Land Rover Range Rover Sport                                            100% of fair market    42.002(a)(9)
(approx. 95,000 miles)                                                       value, up to any
Line from Schedule A/B: 3.1                                                  applicable statutory
                                                                             limit

Brief description:                                     $15,000.00               $15,000.00          Tex. Prop. Code §§ 42.001(a),
2003 Ford Excursion (approx. 240,000                                         100% of fair market    42.002(a)(9)
miles)                                                                       value, up to any
Line from Schedule A/B: 3.2                                                  applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Couch                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Chair                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Loveseat                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00           Tex. Prop. Code §§ 42.001(a),
2 Lamps                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Dining Table                                                                 100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Armoire                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00           Tex. Prop. Code §§ 42.001(a),
Dishes                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                             Entered 03/25/21 16:59:28                 Page 18 of 25


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $40.00                    $40.00           Tex. Prop. Code §§ 42.001(a),
Pots/Pans                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $35.00                    $35.00           Tex. Prop. Code §§ 42.001(a),
Small APpliances                                                             100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $350.00                  $350.00           Tex. Prop. Code §§ 42.001(a),
3 Refrigerators                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Washing Machine/Dryer                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Dishwasher                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Stove/Oven                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Microwave                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
3 Beds                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
3 Dressers                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                             Entered 03/25/21 16:59:28                 Page 19 of 25


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
4 Night Tables                                                               100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Mirror                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Lawn Furniture                                                               100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Misc. Lawn Equipment                                                         100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Misc. Power Tools                                                            100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
3 Televisoins                                                                100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Ent Center                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
3 DVD Players                                                                100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Camera                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                             Entered 03/25/21 16:59:28                 Page 20 of 25


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $10.00                    $10.00           Tex. Prop. Code §§ 42.001(a),
Telephone                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $600.00                  $600.00           Tex. Prop. Code §§ 42.001(a),
3 Computers                                                                  100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Printer                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00           Tex. Prop. Code §§ 42.001(a),
Books                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
Video Games                                                                  100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00           Tex. Prop. Code §§ 42.001(a),
CDs                                                                          100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Statues                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $35.00                    $35.00           Tex. Prop. Code §§ 42.001(a),
DVDs                                                                         100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Antiques                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                             Entered 03/25/21 16:59:28                 Page 21 of 25


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Family Pictures                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00           Tex. Prop. Code §§ 42.001(a),
Exercise Equipment                                                           100% of fair market    42.002(a)(8)
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           Tex. Prop. Code §§ 42.001(a),
Clothes                                                                      100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Shoes                                                                        100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,250.00                   $0.00           Tex. Prop. Code §§ 42.001(a),
ROLEX 69173, #R474151; 2T LADIES                                             100% of fair market    42.002(a)(6)
DATEJUST 18KYG FLUTED BEZEL WHITE                                            value, up to any
ROMAN NUMERAL DIAL WITH BOX AND                                              applicable statutory
GEM WORLD                                                                    limit
PRE OWNED ROLEX
Line from Schedule A/B: 12

Brief description:                                       $750.00                    $0.00           Tex. Prop. Code §§ 42.001(a),
VACHERON CONSTANTIN; 18KYG VERSACE                                           100% of fair market    42.002(a)(6)
EARRINGS AND RING WITH DIAMONDS APX                                          value, up to any
18 DWT                                                                       applicable statutory
Line from Schedule A/B: 12                                                   limit

Brief description:                                      $3,750.00                   $0.00           Tex. Prop. Code §§ 42.001(a),
SOLITAIRE RING DBHB JEWELRY; 14KYG                                           100% of fair market    42.002(a)(6)
W/ APPROX. 1.80CT OLD EURO CUT                                               value, up to any
DIAMOND J-K/VS (SEVERAL SMALL                                                applicable statutory
KNICKS IN GIRDLE)                                                            limit
Line from Schedule A/B: 12

Brief description:                                       $250.00                    $0.00           Tex. Prop. Code §§ 42.001(a),
EARRINGS DBHB JEWELRY; 2 PAIR                                                100% of fair market    42.002(a)(6)
DIAMOND STUDS - APPROX. .90CTW RBC                                           value, up to any
IN 14KYG & APPROX. .40CTW PRIN IN                                            applicable statutory
14KWG                                                                        limit
Line from Schedule A/B: 12




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 6
    Case 20-43914-mxm13 Doc 59 Filed 03/25/21                             Entered 03/25/21 16:59:28                 Page 22 of 25


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Costume Jewlery                                                              100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,015.49                $1,015.49          Tex. Prop. Code § 42.0022
New York LIfe 529 State Tuition Program #                                    100% of fair market
8201                                                                         value, up to any
Line from Schedule A/B: 24                                                   applicable statutory
                                                                             limit

Brief description:                                      $1,375.07                $1,375.07          Tex. Prop. Code § 42.0022
New York LIfe 529 State Tuition Program #                                    100% of fair market
8202                                                                         value, up to any
Line from Schedule A/B: 24                                                   applicable statutory
                                                                             limit

Brief description:                                       $409.27                  $409.27           Tex. Prop. Code § 42.0022
American Funds 529 Tuition Plan                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    24
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $716.77                  $716.77           Tex. Ins. Code §§ 1108.001,
New York Life Insurance                                                      100% of fair market    1108.051
                                                                             value, up to any
Line from Schedule A/B:    31
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,230.08                $1,230.08          Tex. Ins. Code §§ 1108.001,
New York Life Insurance (full value                                          100% of fair market    1108.051
$347,685.00)                                                                 value, up to any
Line from Schedule A/B: 31                                                   applicable statutory
                                                                             limit

Brief description:                                      $5,000.00                $5,000.00          Tex. Prop. Code §§ 42.001(a),
Misc Tools                                                                   100% of fair market    42.002(a)(4)
                                                                             value, up to any
Line from Schedule A/B:    40
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 7
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                                           Entered 03/25/21 16:59:28                                    Page 23 of 25


 Fill in this information to identify your case:
 Debtor 1                Carroll                       James                         LeBouef, III
                         First Name                    Middle Name                   Last Name

 Debtor 2            Challis                           Lee                           LeBouef
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number             20-43914-mxm-13                                                                                                                  Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $759,299.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                       $126,209.20
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $885,508.20
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $530,058.41
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $2,200.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $354,459.58
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $886,717.99




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $1,346.20
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,573.96




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
     Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                  Entered 03/25/21 16:59:28                  Page 24 of 25


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                          Case number (if known)     20-43914-mxm-13


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                   ($1,172.69)


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                          $2,667.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                      $2,667.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
   Case 20-43914-mxm13 Doc 59 Filed 03/25/21                                 Entered 03/25/21 16:59:28                   Page 25 of 25


 Fill in this information to identify your case:
 Debtor 1           Carroll              James                LeBouef, III
                    First Name           Middle Name          Last Name

 Debtor 2            Challis             Lee                  LeBouef
 (Spouse, if filing) First Name          Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        20-43914-mxm-13                                                                             Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                                Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Carroll James LeBouef, III                         X /s/ Challis Lee LeBouef
        Carroll James LeBouef, III, Debtor 1                    Challis Lee LeBouef, Debtor 2

        Date 03/25/2021                                         Date 03/25/2021
             MM / DD / YYYY                                          MM / DD / YYYY




Official Form 106Dec                           Declaration About an Individual Debtor's Schedules                                         page 1
